PER CURIAM.
After hearing nine witnesses during an eight-day trial on the defendant's claim of newly discovered evidence, Judge Herlands, who had presided at the original trial resulting in a verdict and judgment of guilt, made extensive findings that the prosecution had not concealed a witness, that the new witnesses now produced did not give credible evidence, and that there was no newly' discovered evidence justifying the conclusion that it would lead to a verdict of acquittal. These findings are amply justified, and the appeal must be dismissed as frivolous under F.R. Cr.P., rule 39(a), as directed in United States v. Johnson, 327 U.S. 106, 113, 66 S.Ct. 464, 90 L.Ed. 562.
Appeal dismissed.